t c memo united_states tax_court patrick michael mooney petitioner v commissioner of internal revenue respondent docket no filed date patrick michael mooney pro_se matthew s reddington for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax pursuant to sec_6651 and f and of dollar_figure dollar_figure and dollar_figure respectively the issues we must decide are whether petitioner is liable for a deficiency in income_tax whether petitioner is liable for a failure to timely pay addition_to_tax pursuant to sec_6651 whether petitioner is liable for a failure to pay estimated income_tax addition_to_tax pursuant to sec_6654 whether petitioner is liable for an addition_to_tax for fraudulent_failure_to_file pursuant to sec_6651 and whether petitioner is liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner resided in virginia petitioner holds a bachelor’s degree in political science from loyola university in new orleans louisiana and was previously a high school educator before petitioner had filed income_tax returns since his time in college petitioner operates his own web site www unlearning org on which he has published among other things an editorial entitled unlearning pays hendrickson mooney others bring irs to 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated heel in that editorial he wrote a private sector worker’s earnings are not legally subject_to the federal tax on income they never have been and as long as we still have a constitution they never will be in that editorial he also described his plans to request refunds for taxes withheld from his earnings in previous years and to assert that he is not subject_to_withholding in the current_year he wrote that his strategy is a ‘get out of income taxes free’ monopoly card for life in accordance with the plan described on his web site petitioner submitted a form_1040 u s individual_income_tax_return for his tax_year with zeros in all boxes for reporting income he claimed a refund of dollar_figure which was the amount of social_security and medicare taxes that had been withheld from his paychecks he attached to the form_1040 two forms substitute for form_w-2 wage and tax statement in his testimony at trial petitioner stated that his contention that he had zero income in is based on his belief that he did not participate in any taxable activity since he lives in the commonwealth of virginia and works for private corporations during petitioner received dollar_figure for services performed for interstate industries inc interstate industries and dollar_figure for services performed for the centre inc the centre petitioner submitted to both entities forms w-4 on which he claimed to be exempt from income_tax_withholding because he expected to have no federal tax_liability in consequence the payors withheld no income_tax from his compensation respondent disallowed petitioner’s claim for a refund and informed petitioner of the disallowance in a letter dated date which also warned petitioner that respondent had determined the positions petitioner had taken on his form_1040 including his claim thereon for a refund were frivolous respondent also referred petitioner to documents on the internal_revenue_service web site titled why do i have to pay taxes and the truth about frivolous tax arguments which provided petitioner with specific legal citations explaining why frivolous tax-protester arguments similar to his own have been rejected petitioner read both documents petitioner dismissed those warnings and respondent’s letter writing that respondent’s position has no merit in the law and he protested respondent’s disallowance of his refund claim in a letter dated date respondent treated petitioner’s form_1040 as an invalid return and assessed a dollar_figure frivolous_return penalty respondent filed a substitute for return for petitioner dated date on date respondent issued to petitioner the deficiency_notice petitioner timely filed a petition with this court disputing the determinations in the deficiency_notice at trial petitioner did not dispute that he received from interstate industries and the centre the amounts shown in the deficiency_notice but he claimed on the basis of various tax-protester arguments that those amounts were not taxable_income petitioner previously advanced similar tax-protester arguments in a proceeding before this court disputing his tax_liability for his tax_year see mooney v commissioner docket no petitioner’s prior case affd 309_fedappx_675 4th cir in petitioner’s prior case we found that petitioner’s position was frivolous and groundless and that he had instituted and maintained his case primarily for the purpose of delay despite our repeated admonitions that petitioner would be penalized if he did so he continued to advance frivolous and groundless arguments in petitioner’s prior case we therefore imposed a penalty of dollar_figure pursuant to sec_6673 opinion petitioner conceded at trial that he received the amount of compensation set out in the notice_of_deficiency for his tax_year however petitioner argues that the income he received in was not taxable_income within the meaning of the law to support his assertion petitioner offers only tax-protester arguments and forms he prepared himself the forms are based on tax-protester arguments and we do not find them credible gross_income means all income from whatever source derived including compensation_for services sec_61 compensation_for services rendered constitutes taxable_income 82_tc_403 petitioner’s assertion that the payments he received in were not taxable_income within the meaning of the law are frivolous we do not address petitioner’s frivolous and groundless arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir accordingly we conclude that the income respondent seeks to tax is taxable_income under the code consequently we uphold respondent’s determination_of_a_deficiency in petitioner’s income_tax for his tax_year we next consider the issue of the failure to timely pay addition_to_tax pursuant to sec_6651 sec_6651 provides for an addition_to_tax for failure_to_pay_tax shown on a return on or before the payment due_date the addition_to_tax is percent per month with an additional 2a taxpayer’s argument is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir percent per month for each month the failure continues up to percent id in instances where the taxpayer fails to file a return the return prepared by the commissioner pursuant to sec_6020 shall be treated as the return filed by the taxpayer for the purpose of calculating the addition_to_tax pursuant to sec_6651 sec_6651 for a return prepared by the commissioner to constitute a sec_6020 return it must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 respondent bears the burden of production under sec_7491 and petitioner bears the burden_of_proof see 116_tc_438 the record contains a substitute for return for tax_year the substitute for return is subscribed and includes a sec_6020 certification form_4549 income_tax examination changes and form 886-a explanation of items those forms are sufficient for respondent to compute petitioner’s tax_liability for tax_year and respondent has certified that they will be treated as a return because petitioner has not paid the amount shown on the substitute for return we uphold respondent’s determination of the failure to pay addition_to_tax pursuant to sec_6651 we next turn to the issue of whether petitioner is liable for the failure to pay estimated_tax additions to tax pursuant to sec_6654 the commissioner bears the burden of production to show that the taxpayer had an estimated_tax payment obligation see sec_7491 127_tc_200 affd 521_f3d_1289 10th cir however if the taxpayer fails to assign error to an addition_to_tax or a penalty he is deemed under rule b to have conceded the penalty see 118_tc_358 we explained the interrelationship of rule b and sec_7491 as follows an individual must first challenge a penalty by filing a petition alleging some error in the determination of the penalty if the individual challenges a penalty in that manner the challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate if an individual does not challenge a penalty by assigning error to it and is therefore deemed to concede the penalty the commissioner need not plead the penalty and has no obligation under sec_7491 to produce evidence that the penalty is appropriate id pincite although petitioner specifically assigned error in his petition to the additions to tax under sec_6651 and a he failed to mention sec_6654 or contest in any way the addition_to_tax for failure to pay estimated_tax accordingly we hold that because petitioner did not assign error in his petition to the addition_to_tax pursuant to sec_6654 he is deemed to have conceded it see rule b 123_tc_213 swain v commissioner supra pincite we address next whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for fraudulently failing to file a return although petitioner filed what purported to be a tax_return for his tax_year he filled in zeros for all lines where he should have reported income and respondent treated the return as an invalid return respondent now contends that petitioner should be liable for a penalty for fraudulently failing to file a return the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return see 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir 604_f2d_232 3d cir 120_tc_163 for example in united_states v moore supra pincite the court_of_appeals for the seventh circuit noted that a tax might conceivably be calculated on the basis of the zero entries however it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code see also united_states v mosel supra pincite accordingly we conclude that the return petitioner filed for his tax_year was invalid and tantamount to failing to file a return we must therefore consider whether petitioner’s failure_to_file a return should be considered fraudulent in deciding whether a failure_to_file is fraudulent under sec_6651 we consider the same elements that are considered in imposing the addition_to_tax for fraud under former sec_6653 and present sec_6663 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 69_tc_391 to carry the burden_of_proof on the issue of fraud the commissioner must show for each year in issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud 92_tc_661 with respect to the first prong of the test the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 the commissioner must show that the taxpayer intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes korecky v commissioner supra pincite 80_tc_1111 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 however fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner supra pincite rowlee v commissioner supra pincite although fraud may not be found under ‘circumstances which at the most create only suspicion’ petzoldt v commissioner supra pincite quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court the intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies v united_states supra pincite courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the additions to tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false forms w- failure to make estimated_tax payments and engaging in illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 the badges_of_fraud are nonexclusive miller v commissioner supra pincite the taxpayer’s background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite plunkett v commissioner supra pincite the instant case involves many badges_of_fraud petitioner is intelligent and well educated and properly filed and paid taxes for a number of years before he recently began to claim on the basis of various tax-protester arguments that his income is not subject_to federal income_taxation petitioner wrote on his web site about his efforts to avoid paying income taxes characterizing his plan as a ‘get out of income taxes free’ monopoly card pursuant to the strategy described on his web site he failed to report any income on his form_1040 yet he acknowledged at trial that he did receive income during petitioner received and has read internal_revenue_service publications discussing tax-protester arguments like the ones he has employed and explaining why such arguments fail despite petitioner’s being fully informed by respondent about the frivolous nature of his arguments petitioner’s correspondence with respondent has been filled with tax-protester arguments and has not addressed the factual accuracy of respondent’s determination petitioner has also previously attempted to use similar arguments to dispute his tax_liability before this court and he is aware that we consider such arguments frivolous and groundless petitioner was unsuccessful in his prior litigation before this court yet petitioner has persisted in claiming that he is not subject_to federal_income_tax or income_tax_withholding significantly petitioner also filed false forms w-4 with his employers in which he claimed not to be subject_to federal_income_tax or income_tax_withholding we have held that the filing of false forms w-4 based upon a taxpayer’s purported belief that he is exempt from tax is evidence of fraud see rowlee v commissioner supra pincite teeters v commissioner tcmemo_2010_244 see also 769_f2d_215 4th cir it was deceptive to file forms w-4 claiming on the basis of frivolous arguments that wages were exempt from income_tax we conclude that the record shows by clear_and_convincing evidence that petitioner understated his income and that petitioner’s failure_to_file a valid_return was fraudulent consequently we hold that petitioner is liable for the fraud addition_to_tax pursuant to sec_6651 for his tax_year finally we consider whether we should impose on petitioner a penalty pursuant to sec_6673 sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case we have already imposed a dollar_figure penalty pursuant to sec_6673 on petitioner in petitioner’s prior case during which he raised substantially the same arguments that he has now raised in the instant case apparently the dollar_figure penalty did not deter petitioner from making frivolous and groundless arguments before this court accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 if petitioner persists in raising frivolous arguments before this court wasting time and resources that should be devoted to taxpayers with genuine controversies and continues to refuse to shoulder his fair share of the tax burden we will not hesitate in the future to impose a significantly higher penalty petitioner should think carefully before he files another frivolous or groundless petition with this court in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 3petitioner devoted large portions of his argument at trial to the issue of whether respondent was entitled to assess a frivolous_return penalty pursuant to sec_6702 however we lack jurisdiction in a deficiency proceeding to review the commissioner’s determination to assess the frivolous_return penalty under sec_6702 115_tc_324
